Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2018.10.16
                                                                         14:09:18 -05'00'




                   People v. Richardson, 2018 IL App (2d) 150737



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JARON R. RICHARDSON, Defendant-Appellant.



District & No.      Second District
                    Docket No. 2-15-0737



Filed               April 6, 2018
Rehearing denied    September 26, 2018



Decision Under      Appeal from the Circuit Court of Lake County, No. 10-CF-4037; the
Review              Hon. Theodore S. Potkonjak, Judge, presiding.



Judgment            Affirmed.


Counsel on          Michael J. Pelletier, Patricia Mysza, and Chan Woo Yoon, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                    Lawrence M. Bauer, and Aline Dias, of State’s Attorneys Appellate
                    Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE McLAREN delivered the judgment of the court, with
                    opinion.
                    Justices Zenoff and Burke concurred in the judgment and opinion.
                                               OPINION

¶1        Defendant, Jaron Richardson, appeals the trial court’s order dismissing his postconviction
     petition. He contends that the trial court erred by allowing appointed postconviction counsel to
     withdraw without stating why each of the contentions in defendant’s petition lacked merit.
     Alternatively, defendant contends that counsel’s assistance was unreasonable where he failed
     to amend the petition to add a viable claim. We affirm.
¶2        Following a jury trial, defendant was found guilty of unlawful use of a weapon by a felon
     while in possession of body armor (720 ILCS 5/24-1.1(a), (e) (West 2010)). One of the issues
     at trial was whether the vest defendant was wearing was in fact body armor. Waukegan police
     detective Francisco Cancino testified that the vest was similar to one he wore daily as a police
     officer. He described how the vest’s inserts protected the wearer’s vital organs. He
     demonstrated how the inserts functioned.
¶3        In response to defense counsel’s objection that the State was trying to qualify Cancino as
     an expert on body armor without having previously disclosed him as such, the court stated that
     qualifying him was not necessary. It nevertheless allowed the prosecutor to do so. Defense
     counsel again objected. In a sidebar, the court stated that it was returning to its “original ruling”
     that the State did not need to qualify Cancino as an expert and that the State should not be
     “wasting a lot of time” doing so.
¶4        The jury found defendant guilty. Defense counsel filed a posttrial motion arguing,
     inter alia, that the trial court erred by first advising the jury that Cancino had been qualified as
     an expert on body armor and then, after changing its ruling, failing to advise the jury that
     Cancino was not testifying as an expert. Defendant also filed a pro se posttrial motion alleging
     ineffective assistance of counsel. After counsel explained her strategy, the court denied both
     motions without appointing new counsel. The court sentenced defendant to 17 years’
     imprisonment.
¶5        On direct appeal, we held that expert testimony was not needed to prove that the vest in
     question was body armor. We noted that generally lay witnesses may testify about the nature of
     a substance they observe and with which they are familiar and that their testimony may even
     take the form of a conclusion as to what the substance is. People v. Richardson, 2013 IL App
     (2d) 120119, ¶ 12. Accordingly, we affirmed defendant’s conviction. Id. ¶ 24.
¶6        Defendant then filed a pro se postconviction petition and requested appointed counsel. The
     trial court, finding that at least some claims were not frivolous, advanced the petition to the
     second stage of postconviction proceedings. See 725 ILCS 5/122-2.1(b) (West 2014). The
     court appointed Ian Kasper to represent defendant.
¶7        At the next status date, Kasper sought leave to file a certificate pursuant to Illinois Supreme
     Court Rule 651(c) (eff. Feb. 6, 2013) and to withdraw as counsel. He said that he had spoken
     with trial counsel, appellate counsel, and defendant about the petition and had found nothing
     “that is justiciable or would be an appropriate motion as a post conviction petition that wasn’t
     either litigated by the Second Circuit [sic] or resolved earlier by this court.” The court allowed
     him to file the certificate but did not allow him to withdraw.
¶8        The State moved to dismiss the petition. At a hearing on the motion, Kasper informed the
     court that defendant wished to personally argue his petition. Kasper stated that he had filed a
     Rule 651(c) certificate and had explained to defendant why he “agreed or disagreed” with his


                                                   -2-
       claims. Defendant confirmed that he wished to represent himself. The following colloquy then
       occurred:
                   “THE DEFENDANT: The reason why I want to argue the petition, Your Honor, is
               because when I filed this petition, I filed it as a pro se petition post-conviction [sic].
                   THE COURT: Right.
                   THE DEFENDANT: Meaning that I had the intentions from the beginning to argue
               this throughout the whole proceeding myself, and I am under the understanding that
               counsel was appointed as stand-by counsel only, not the lead.
                   THE COURT: No.
                   THE DEFENDANT: I was not aware that counsel was supposed to take the lead in
               this. I’ve had one conversation with Mr. Kasper and that was over the phone and that
               was not enough time for me to go through all the ins and outs of my motions and issues
               and all the case laws that I have been researching for the past two years in a 30-minute
               conversation.”
¶9         Later, the court questioned defendant further about his decision:
                   “THE COURT: ***
                   So if you don’t wish to have [Kasper] be your attorney, that’s fine. I’ll release him
               from the case, and you can proceed pro se if you wish to.
                   THE DEFENDANT: It is my wish, Your Honor.”
¶ 10       In response to the court’s queries, defendant said that he had some credits toward a
       postgraduate degree and felt capable of representing himself. The court then discharged
       Kasper, and defendant proceeded to argue in opposition to the State’s motion to dismiss. Later
       in the hearing, defendant said that he hoped that he would not be held to the same standards as
       a lawyer. The court explained that he would, given that he had made the decision to represent
       himself. Defendant responded that “counsel came and showed up today and proved to me I
       wouldn’t have been represented by him in that same manner ***. So that’s why I pretty much
       was boxed in.”
¶ 11       At the conclusion of the hearing, the court granted the State’s motion and dismissed the
       petition. Defendant timely appeals.
¶ 12       Defendant argues that the trial court erred by allowing Kasper to withdraw without
       explaining specifically why each of defendant’s contentions in his pro se petition lacked merit.
       Defendant contends that, despite asserting generally that none of his claims were “justiciable,”
       Kasper never explained why his specific claims were frivolous. See People v. Kuehner, 2015
       IL 117695, ¶¶ 9-10.
¶ 13       In response, the State points out that Kasper’s motion to withdraw was denied and that
       Kasper did not leave the case until defendant elected to proceed pro se. Thus, the State
       contends, defendant waived the right to postconviction counsel.
¶ 14       Kuehner and People v. Komes, 2011 IL App (2d) 100014, both held that it was error to
       allow appointed postconviction counsel to withdraw without addressing specifically each of
       the defendant’s claims and stating why they lacked merit. Here, however, we agree with the
       State that defendant clearly stated his intention to represent himself and thus waived his
       statutory right to the assistance of counsel.



                                                   -3-
¶ 15       Defendant insists that he was “forced to proceed pro se due to counsel’s hostility to his
       claims.” He cites his later remarks to the effect that he felt “boxed in.” However, the record
       clearly refutes this contention. Defendant’s earlier remarks quoted above show that he always
       intended to represent himself on the petition.
¶ 16       To be sure, defendant voiced concerns about the thoroughness of Kasper’s consultation
       with him. However, he had already made clear that his “intentions from the beginning” were to
       represent himself and that he would accept Kasper—or any attorney—only as stand-by
       counsel. Thus, defendant freely chose to argue the petition himself.
¶ 17       A similar analysis disposes of defendant’s second contention, that Kasper provided
       unreasonable assistance by failing to amend the pro se petition to include the additional claim
       that appellate counsel was ineffective for failing to argue that the trial court erred by failing to
       instruct the jury that Cancino was not testifying as an expert. A postconviction petitioner’s
       right to counsel is statutory, not constitutional (People v. Suarez, 224 Ill. 2d 37, 42 (2007)), and
       a postconviction petitioner is entitled only to a reasonable level of assistance (People v.
       Patterson, 2012 IL App (4th) 090656, ¶ 23). Rule 651(c) ensures such reasonable assistance
       by requiring that postconviction counsel consult with the defendant to ascertain his contentions
       of deprivation of his constitutional rights, examine the record of the trial court proceedings,
       and make any amendments to the defendant’s pro se petition that are necessary for an adequate
       presentation of his contentions. Suarez, 224 Ill. 2d at 42 (citing Ill. S. Ct. R. 651(c) (eff. Feb. 6,
       2013)).
¶ 18       We note that generally postconviction counsel need amend the petition only to present the
       defendant’s contentions, not to add new claims. People v. Peoples, 346 Ill. App. 3d 258, 262
       (2004). In any event, though, defendant represented himself at the hearing on the petition, thus
       waiving the right to counsel. Defendant’s remarks show that he carefully considered the issues
       he wanted to present, and nothing in the record suggests that he sought Kasper’s assistance in
       amending the petition. In People v. French, 210 Ill. App. 3d 681, 690 (1991), we held that a
       defendant who discharged his postconviction counsel and elected to proceed pro se could not
       later complain about counsel’s representation. So too here.
¶ 19       The judgment of the circuit court of Lake County is affirmed. As part of our judgment, we
       grant the State’s request that defendant be assessed $50 as costs for this appeal. 55 ILCS
       5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 20       Affirmed.




                                                     -4-